                            IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF NEW MEXICO

    UNITED STATES OF AMERICA,                       )
                                                    )
                   Plaintiff,                       )
                                                    )
            vs.                                     )          Case No.: 19-CR-1991-KWR
                                                    )
    ANTONIO CARRILLO,                               )
                                                    )
                   Defendant.                       )

                          UNITED STATES= AMENDED WITNESS LIST

           The United States respectfully submits its list of trial witnesses in the above-referenced

matter, without waiving the right to utilize different or additional witnesses should the need

arise 1:

                  1. Special Agent Jordan Spaeth, Federal Bureau of Investigation (“FBI”);

                  2. Detective Rich Lewis, Albuquerque Police Department (“APD”);

                  3. Kathryn Turnipseed, ACLU of New Mexico;

                  4. Peter G. Simonson, ACLU of New Mexico;

                  5. J. Joel van Brandwijk, FBI.




1
  This list is amended to add the new witness required due to the defense change of position
regarding interstate nexus.

                                                    1
       The electronic filing of this document in CM/ECF caused a copy to be served

electronically on Donald Kochersberger, Esq., counsel for Defendant.

                                                   Respectfully submitted,

                                                   JOHN C. ANDERSON
                                                   United States Attorney

                                                   Electronically Submitted August 6, 2020
                                                   PAUL J. MYSLIWIEC
                                                   JAYMIE L. ROYBAL
                                                   Assistant United States Attorneys
                                                   Post Office Box 607
                                                   Albuquerque, New Mexico 87103
                                                   (505) 224-1471




                                              2
